IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ZAFAR IQBAL,                                 :   No. 131 WAL 2022
                                             :
                   Petitioner                :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
BUREAU OF PROFESSIONAL AND                   :
OCCUPATIONAL AFFAIRS, STATE                  :
BOARD OF MEDICINE,                           :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.